 

Oo “sD

‘Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney

ROBERT J. ARTUZ

Special Assistant United States Attorney

501 I Street, Suite 10-100 - / L Ee
Sacramento, CA 95814 .
Telephone: (916) 554-2700

Facsimile: (916) 554-2900 AUG 0 8 2019

CLERK, U.S. DISTRICT COURT

sous EASTERN DISFAICT OFC
Attorneys for Plaintiff ay ALIFORNIA
United States of America EPUTY CLEAR

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA CASE NO. 2:19-MJ-124 DB

Plaintiff aD
V. 7 [PROPOSEDTORDER TO UN-SEAL COMPLAINT
Talalima TOILOLO
Defendant.

 

 

The government’s motion to unseal the above-referenced case, is GRANTED.

Dated: August Gi , 2019

 
  
 

 

HON. DEBORAH L. BARNES
United States Magistrate Judge

[PROPOSED] ORDER TO UN-SEAL COMPLAINT

 

 
